Citation Nr: 1711839	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extraschedular rating for low back pain secondary to sacroiliitis with degenerative arthritic changes.

2.  Entitlement to a separate rating for neurologic abnormalities associated with service-connected low back pain secondary to sacroiliitis with degenerative changes.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1992 to December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2008 rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 40 percent disability rating for service-connected chronic low back pain secondary to sacroiliitis with degenerative arthritic changes and denied entitlement to individual unemployability.  Jurisdiction was then transferred to the New Orleans, Louisiana RO.

These claims were previously remanded by the Board in October 2014 for further development and examination.  Thereafter, in August 2015, the Board bifurcated the Veteran's increased rating claim into one part that is a scheduler evaluation of the rating, which was discussed and decided, and a second part which dealt with an extraschedular evaluation of the same, as well as inferred a TDIU.  The extraschedular consideration and TDIU were remanded for further development, along with the issue of entitlement to a separate rating for neurological abnormalities..


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's low back pain secondary to sacroiliitis with degenerative arthritic changes has not presented an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

2.  For the entire period on appeal, the Veteran's low back pain secondary to sacroiliitis with degenerative arthritic changes was not manifested by a peripheral nerve condition or peripheral neuropathy.

3.  The Veteran's service-connected disabilities do not render him unable to obtain and secure substantial gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an extraschedular rating for low back pain secondary to sacroiliitis with degenerative arthritic changes have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242. (2016).

2.  The criteria for entitlement to a separate rating for neurologic abnormalities associated with service-connected low back pain secondary to sacroiliitis with degenerative changes have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, Diagnostic Code 5242. (2016).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See April 2007 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran was afforded additional examinations in October 2015.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

IR Neurological Abnormalities

In connection with the increased rating claim decided in the August 2015 Board decision, the Veteran may also be entitled to separate ratings for any compensable neurologic abnormalities associated with the service-connected low back disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  

In the August 2015 Board decision it was determined that there was insufficient medical evidence of record to determine whether the Veteran suffered from any associated radiculopathies of the lower extremities as well as urinary incontinence associated with his service-connected low back disability.  Therefore, this portion of the Veteran's claim for an increased rating for chronic low back pain secondary to sacroiliitis with degenerative arthritic changes was remanded for additional development.  Pursuant to the Board's remand, an additional VA examination was performed in October 2015.  The October 2015 VA examination specifically found the Veteran did not have a present diagnosis of a peripheral nerve condition or peripheral neuropathy associated with his low back disability, despite experiencing mild, rare intermittent numbness in the arch of the right foot with pain in the right buttock and hip.  Additionally, the Veteran denied all urinary complaints.  Notably, the Veteran's medical records are also silent for a diagnosed lower extremity radiculopathy or neurological abnormality associated with his low back condition.  

In order to warrant a separate rating for radiculopathy or neurological abnormalities associated with his service-connected low back disability, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the competent medical evidence of record does not show that the Veteran has at any point during the appeal period had a diagnosis of either radiculopathy or any other neurological abnormality associated with is service-connected low back disability.  As the preponderance of the evidence is against the finding of a neurological abnormality, a separate rating is not warranted.  


Extraschedular Consideration of Low Back Pain

In an October 2016 Informal Hearing Brief, the Veteran's representative stated it was the Veteran's contention that he warranted extraschedular consideration for his service-connected low back disability because he has ankylosis of his back and because the range of motion for his back on examinations is misleading because "he only bends that far when he uses a supporting object to brace himself."  Furthermore, he notes that he is in extreme pain when doing so.  Additionally, the Veteran indicated he is limited in his ability to run, sit before he begins to cramp, as well as stand before he needs to reposition himself.  He also indicated he has lifting restrictions of less than 15 pounds as well as flare ups that cause cramping and awakens him from sleep.  As such, he contends he is entitled to an extraschedular rating for his low back pain secondary to sacroiliitis with degenerative arthritis changes.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Notwithstanding the Veteran's contentions otherwise, the objective medical evidence supports that the Veteran's low back pain secondary to sacroiliitis with degenerative changes is adequately compensated by the assigned disability ratings.  Notably, as was addressed in the August 2015 Board decision (which is now final), the Veteran's symptoms do not more closely approximate the higher rating criteria for the periods at issue.  The evidence of record indicates that for the entire period on appeal, the Veteran's low back pain secondary to sacroiliitis with degenerative arthritic changes was manifested by forward flexion limited to, at worst, 24 degrees.  There is no medical evidence of ankylosis.  Additionally, the Veteran's functional limitations were also addressed and compensated by his disability rating adjudicated in the August 2015 Board decision.  Lastly, as the Veteran represented to the October 2015 VA examiner, despite some difficulties largely caused by his non-service connected disabilities, he has been working.  

In so finding, consideration has been given to the Veteran's statements regarding his low back pain limitations and ankylosis.   Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, while the Veteran is competent to report his symptoms, such as his pain on movement, range of motion testing and ankylosis falls outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).
Importantly, for the purposes of determining whether an extraschedular rating is warranted for the Veteran's service-connected low back disability, it must be shown that the disability results in symptoms not contemplated by the rating schedule for that disability.  In this case, the Veteran's disability has been manifested primarily by complaints of pain and limitations in his ability to run, sit, stand, and lift heavy items as a result of his low back disability.  These symptoms are entirely contemplated by the rating schedule for his service-connected disability.  

As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  The criteria for referral for extraschedular consideration have not been met. 

TDIU

Total ratings, referred to as TDIU, may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2016).  In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director, Compensation and Pension Service, for consideration of extra-schedular TDIU.  See 38 C.F.R. § 4.16(b) (2016). 

Neither the effect of nonservice-connected disabilities nor of the veteran's age may be considering in determining whether TDIU is warranted.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16(a) (2016).

The Veteran is presently service-connected for chronic low back pain secondary to sacroiliitis with degenerative arthritic changes with a 40 percent disability rating assigned and residuals of varicose vein surgery in the right leg with a noncompensable disability rating assigned.  The Veteran's combined disability rating was 40 percent from October 22, 2003. Therefore, the Veteran does not meet the schedular requirements for assignment of a TDIU under 38 C.F.R. § 4.16(a) at any time during the appeal period.

Turning to whether referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is warranted, at the outset, the Board notes the Veteran's VA 21-8940 dated January 2008 reported he last worked as an administration assistant but had to leave his job due to his disabilities.  Furthermore, the Veteran reported he has a Bachelor of Arts college degree with no additional education or training.   

In a May 2008 statement, the Veteran reported his injury to his back had become increasingly worse, at times leaving him completely incapacitated.  He stated that his disability had caused him economic hardship since he had lost and continued to lose wages due to missed time and inability to work.  He reported being unemployed and seeking a position as a professional writer.   His contention that his back has caused him difficulty maintaining employment due to missed work for doctor's appointments as well as pain and side effects of medication has been echoed throughout the record.

In response to the August 2015 Board remand directive, a VA examination opinion was obtained in October 2015 with an addendum opinion confirming the October 2015 opinion obtained in August 2016.  At the examination, the Veteran reported functional limitations related to his low back condition such as an inability to run, ability to sit for two hours then having cramps, standing for 30 minutes then needing to reposition as well as a lifting and carrying restriction of less than 15 pounds.  Regarding his service-connected varicose vein residuals of the right leg, the Veteran denied any new problems associated with the condition and denied any functional limitations.  Notably, the Veteran stated to the examiner that he was "perfectly capable of working full-time as he does now."  However, he did admit to missing 14 days of work over the past 2 years.  The examiner indicated that after a review of the records, only one of the missed work days was documented as related to his back pain condition, instead the days were missed for non-service connected polysubstance abuse/withdrawal and non-service connected cervical spine condition.  Regarding his ability to work, the examiner found the Veteran's back condition did not have any impact.

The Board acknowledges the Veteran's limitations as a result of back disability, including missing time at work and side effects of the medication; however, there is limited evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  The contrary is shown.  The most recent evidence of record reports that the Veteran participated in vocational rehabilitation and is presently employed.  While time was missed from his employment, as the October 2015 examiner stated, this time was not associated with the Veteran's service-connected disabilities.  

There is no additional evidence or contentions included in the record to indicate difficulty obtaining or maintaining employment due to any of his other service-connected disabilities.  Moreover, the Veteran does not contend that his present employment is marginal in nature. There is simply no basis for finding that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Referral to the Director of Compensation Service is not warranted.

For the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to TDIU.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an extraschedular rating for low back pain secondary to sacroiliitis with degenerative arthritic changes is denied.

Entitlement to a separate rating for neurologic abnormalities associated with service-connected low back pain secondary to sacroiliitis with degenerative changes is denied.

Entitlement to a total disability rating due to individual unemployability is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


